
	

114 S571 : Pilot’s Bill of Rights 2
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC114th CONGRESS1st Session
		S. 571
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Referred to the  Committee on Transportation and Infrastructure
			
		
		AN ACT
		To amend the Pilot's Bill of Rights to facilitate appeals and to apply to other certificates issued
			 by the Federal Aviation Administration, to require the revision of the
			 third class medical certification regulations issued by the Federal
			 Aviation Administration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as Pilot’s Bill of Rights 2. 2.Medical certification of certain small aircraft pilots (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue or revise regulations to ensure that an individual may operate as pilot in command of a covered aircraft if—
 (1)the individual possesses a valid driver’s license issued by a State, territory, or possession of the United States and complies with all medical requirements or restrictions associated with that license;
 (2)the individual holds a medical certificate issued by the Federal Aviation Administration on the date of enactment of this Act, held such a certificate at any point during the 10-year period preceding such date of enactment, or obtains such a certificate after such date of enactment;
 (3)the most recent medical certificate issued by the Federal Aviation Administration to the individual—
 (A)indicates whether the certificate is first, second, or third class; (B)may include authorization for special issuance;
 (C)may be expired; (D)cannot have been revoked or suspended; and
 (E)cannot have been withdrawn; (4)the most recent application for airman medical certification submitted to the Federal Aviation Administration by the individual cannot have been completed and denied;
 (5)the individual has completed a medical education course described in subsection (c) during the 24 calendar months before acting as pilot in command of a covered aircraft and demonstrates proof of completion of the course;
 (6)the individual, when serving as a pilot in command, is under the care and treatment of a physician if the individual has been diagnosed with any medical condition that may impact the ability of the individual to fly;
 (7)the individual has received a comprehensive medical examination from a State-licensed physician during the previous 48 months and—
 (A)prior to the examination, the individual— (i)completed the individual's section of the checklist described in subsection (b); and
 (ii)provided the completed checklist to the physician performing the examination; and (B)the physician conducted the comprehensive medical examination in accordance with the checklist described in subsection (b), checking each item specified during the examination and addressing, as medically appropriate, every medical condition listed, and any medications the individual is taking; and
 (8)the individual is operating in accordance with the following conditions: (A)The covered aircraft is carrying not more than 5 passengers.
 (B)The individual is operating the covered aircraft under visual flight rules or instrument flight rules.
 (C)The flight, including each portion of that flight, is not carried out— (i)for compensation or hire, including that no passenger or property on the flight is being carried for compensation or hire;
 (ii)at an altitude that is more than 18,000 feet above mean sea level; (iii)outside the United States, unless authorized by the country in which the flight is conducted; or
 (iv)at an indicated air speed exceeding 250 knots. (b)Comprehensive medical examination (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall develop a checklist for an individual to complete and provide to the physician performing the comprehensive medical examination required in subsection (a)(7).
 (2)RequirementsThe checklist shall contain— (A)a section, for the individual to complete that contains—
 (i)boxes 3 through 13 and boxes 16 through 19 of the Federal Aviation Administration Form 8500–8 (3–99);
 (ii)a signature line for the individual to affirm that— (I)the answers provided by the individual on that checklist, including the individual's answers regarding medical history, are true and complete;
 (II)the individual understands that he or she is prohibited under Federal Aviation Administration regulations from acting as pilot in command, or any other capacity as a required flight crew member, if he or she knows or has reason to know of any medical deficiency or medically disqualifying condition that would make the individual unable to operate the aircraft in a safe manner; and
 (III)the individual is aware of the regulations pertaining to the prohibition on operations during medical deficiency and has no medically disqualifying conditions in accordance with applicable law;
 (B)a section with instructions for the individual to provide the completed checklist to the physician performing the comprehensive medical examination required in subsection (a)(7); and
 (C)a section, for the physician to complete, that instructs the physician— (i)to perform a clinical examination of—
 (I)head, face, neck, and scalp; (II)nose, sinuses, mouth, and throat;
 (III)ears, general (internal and external canals), and eardrums (perforation); (IV)eyes (general), ophthalmoscopic, pupils (equality and reaction), and ocular motility (associated parallel movement, nystagmus);
 (V)lungs and chest (not including breast examination); (VI)heart (precordial activity, rhythm, sounds, and murmurs);
 (VII)vascular system (pulse, amplitude, and character, and arms, legs, and others); (VIII)abdomen and viscera (including hernia);
 (IX)anus (not including digital examination); (X)skin;
 (XI)G–U system (not including pelvic examination); (XII)upper and lower extremities (strength and range of motion);
 (XIII)spine and other musculoskeletal; (XIV)identifying body marks, scars, and tattoos (size and location);
 (XV)lymphatics; (XVI)neurologic (tendon reflexes, equilibrium, senses, cranial nerves, and coordination, etc.);
 (XVII)psychiatric (appearance, behavior, mood, communication, and memory); (XVIII)general systemic;
 (XIX)hearing; (XX)vision (distant, near, and intermediate vision, field of vision, color vision, and ocular alignment);
 (XXI)blood pressure and pulse; and (XXII)anything else the physician, in his or her medical judgment, considers necessary;
 (ii)to exercise medical discretion to address, as medically appropriate, any medical conditions identified, and to exercise medical discretion in determining whether any medical tests are warranted as part of the comprehensive medical examination;
 (iii)to discuss all drugs the individual reports taking (prescription and nonprescription) and their potential to interfere with the safe operation of an aircraft or motor vehicle;
 (iv)to sign the checklist, stating: I certify that I discussed all items on this checklist with the individual during my examination, discussed any medications the individual is taking that could interfere with their ability to safely operate an aircraft or motor vehicle, and performed an examination that included all of the items on this checklist. I certify that I am not aware of any medical condition that, as presently treated, could interfere with the individual’s ability to safely operate an aircraft.; and
 (v)to provide the date the comprehensive medical examination was completed, and the physician’s full name, address, telephone number, and State medical license number.
 (3)LogbookThe completed checklist shall be retained in the individual’s logbook and made available on request.
 (c)Medical education course requirementsThe medical education course described in this subsection shall— (1)be available on the Internet free of charge;
 (2)be developed and periodically updated in coordination with representatives of relevant nonprofit and not-for-profit general aviation stakeholder groups;
 (3)educate pilots on conducting medical self-assessments; (4)advise pilots on identifying warning signs of potential serious medical conditions;
 (5)identify risk mitigation strategies for medical conditions; (6)increase awareness of the impacts of potentially impairing over-the-counter and prescription drug medications;
 (7)encourage regular medical examinations and consultations with primary care physicians; (8)inform pilots of the regulations pertaining to the prohibition on operations during medical deficiency and medically disqualifying conditions;
 (9)provide the checklist developed by the Federal Aviation Administration in accordance with subsection (b); and
 (10)upon successful completion of the course, electronically provide to the individual and transmit to the Federal Aviation Administration—
 (A)a certification of completion of the medical education course, which shall be printed and retained in the individual’s logbook and made available upon request, and shall contain the individual's name, address, and airman certificate number;
 (B)subject to subsection (d), a release authorizing the National Driver Register through a designated State Department of Motor Vehicles to furnish to the Federal Aviation Administration information pertaining to the individual’s driving record;
 (C)a certification by the individual that the individual is under the care and treatment of a physician if the individual has been diagnosed with any medical condition that may impact the ability of the individual to fly, as required under (a)(6);
 (D)a form that includes— (i)the name, address, telephone number, and airman certificate number of the individual;
 (ii)the name, address, telephone number, and State medical license number of the physician performing the comprehensive medical examination required in subsection (a)(7);
 (iii)the date of the comprehensive medical examination required in subsection (a)(7); and (iv)a certification by the individual that the checklist described in subsection (b) was followed and signed by the physician in the comprehensive medical examination required in subsection (a)(7); and
 (E)a statement, which shall be printed, and signed by the individual certifying that the individual understands the existing prohibition on operations during medical deficiency by stating: I understand that I cannot act as pilot in command, or any other capacity as a required flight crew member, if I know or have reason to know of any medical condition that would make me unable to operate the aircraft in a safe manner..
 (d)National Driver RegisterThe authorization under subsection (c)(10)(B) shall be an authorization for a single access to the information contained in the National Driver Register.
			(e)Special issuance process
 (1)In generalAn individual who has qualified for the third-class medical certificate exemption under subsection (a) and is seeking to serve as a pilot in command of a covered aircraft shall be required to have completed the process for obtaining an Authorization for Special Issuance of a Medical Certificate for each of the following:
 (A)A mental health disorder, limited to an established medical history or clinical diagnosis of— (i)personality disorder that is severe enough to have repeatedly manifested itself by overt acts;
 (ii)psychosis, defined as a case in which an individual— (I)has manifested delusions, hallucinations, grossly bizarre or disorganized behavior, or other commonly accepted symptoms of psychosis; or
 (II)may reasonably be expected to manifest delusions, hallucinations, grossly bizarre or disorganized behavior, or other commonly accepted symptoms of psychosis;
 (iii)bipolar disorder; or (iv)substance dependence within the previous 2 years, as defined in section 67.307(a)(4) of title 14, Code of Federal Regulations.
 (B)A neurological disorder, limited to an established medical history or clinical diagnosis of any of the following:
 (i)Epilepsy. (ii)Disturbance of consciousness without satisfactory medical explanation of the cause.
 (iii)A transient loss of control of nervous system functions without satisfactory medical explanation of the cause.
 (C)A cardiovascular condition, limited to a one-time special issuance for each diagnosis of the following:
 (i)Myocardial infraction. (ii)Coronary heart disease that has required treatment.
 (iii)Cardiac valve replacement. (iv)Heart replacement.
 (2)Special rule for cardiovascular conditionsIn the case of an individual with a cardiovascular condition, the process for obtaining an Authorization for Special Issuance of a Medical Certificate shall be satisfied with the successful completion of an appropriate clinical evaluation without a mandatory wait period.
				(3)Special rule for mental health conditions
 (A)In the case of an individual with a clinically diagnosed mental health condition, the third-class medical certificate exemption under subsection (a) shall not apply if—
 (i)in the judgment of the individual’s State-licensed medical specialist, the condition— (I)renders the individual unable to safely perform the duties or exercise the airman privileges described in subsection (a)(8); or
 (II)may reasonably be expected to make the individual unable to perform the duties or exercise the privileges described in subsection (a)(8); or
 (ii)the individual’s driver’s license is revoked by the issuing agency as a result of a clinically diagnosed mental health condition.
 (B)Subject to subparagraph (A), an individual clinically diagnosed with a mental health condition shall certify every 2 years, in conjunction with the certification under subsection (c)(10)(C), that the individual is under the care of a State-licensed medical specialist for that mental health condition.
					(4)Special rule for neurological conditions
 (A)In the case of an individual with a clinically diagnosed neurological condition, the third-class medical certificate exemption under subsection (a) shall not apply if—
 (i)in the judgment of the individual’s State-licensed medical specialist, the condition— (I)renders the individual unable to safely perform the duties or exercise the airman privileges described in subsection (a)(8); or
 (II)may reasonably be expected to make the individual unable to perform the duties or exercise the privileges described in subsection (a)(8); or
 (ii)the individual’s driver’s license is revoked by the issuing agency as a result of a clinically diagnosed neurological condition.
 (B)Subject to subparagraph (A), an individual clinically diagnosed with a neurological condition shall certify every 2 years, in conjunction with the certification under subsection (c)(10)(C), that the individual is under the care of a State-licensed medical specialist for that neurological condition.
					(f)Identification of additional medical conditions for the CACI program
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall review and identify additional medical conditions that could be added to the program known as the Conditions AMEs Can Issue (CACI) program.
 (2)ConsultationsIn carrying out paragraph (1), the Administrator shall consult with aviation, medical, and union stakeholders.
 (3)Report requiredNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report listing the medical conditions that have been added to the CACI program under paragraph (1).
				(g)Expedited authorization for special issuance of a medical certificate
 (1)In generalThe Administrator shall implement procedures to expedite the process for obtaining an Authorization for Special Issuance of a Medical Certificate under section 67.401 of title 14, Code of Federal Regulations.
 (2)ConsultationsIn carrying out paragraph (1), the Administrator shall consult with aviation, medical, and union stakeholders.
 (3)Report requiredNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing how the procedures implemented under paragraph (1) will streamline the process for obtaining an Authorization for Special Issuance of a Medical Certificate and reduce the amount of time needed to review and decide special issuance cases.
 (h)Report requiredNot later than 5 years after the date of enactment of this Act, the Administrator, in coordination with the National Transportation Safety Board, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the effect of the regulations issued or revised under subsection (a) and includes statistics with respect to changes in small aircraft activity and safety incidents.
 (i)Prohibition on enforcement actionsBeginning on the date that is 1 year after the date of enactment of this Act, the Administrator may not take an enforcement action for not holding a valid third-class medical certificate against a pilot of a covered aircraft for a flight, through a good faith effort, if the pilot and the flight meet the applicable requirements under subsection (a), except paragraph (5), unless the Administrator has published final regulations in the Federal Register under that subsection.
 (j)Covered aircraft definedIn this section, the term covered aircraft means an aircraft that— (1)is authorized under Federal law to carry not more than 6 occupants; and
 (2)has a maximum certificated takeoff weight of not more than 6,000 pounds. (k)Operations coveredThe provisions and requirements covered in this section do not apply to pilots who elect to operate under the medical requirements under subsection (b) or subsection (c) of section 61.23 of title 14, Code of Federal Regulations.
			(l)Authority To require additional information
 (1)In generalIf the Administrator receives credible or urgent information, including from the National Driver Register or the Administrator’s Safety Hotline, that reflects on an individual’s ability to safely operate a covered aircraft under the third-class medical certificate exemption in subsection (a), the Administrator may require the individual to provide additional information or history so that the Administrator may determine whether the individual is safe to continue operating a covered aircraft.
 (2)Use of informationThe Administrator may use credible or urgent information received under paragraph (1) to request an individual to provide additional information or to take actions under section 44709(b) of title 49, United States Code.
				3.Expansion of Pilot's Bill of Rights
 (a)Appeals of suspended and revoked airman certificatesSection 2(d)(1) of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended by striking or imposing a punitive civil action or an emergency order of revocation under subsections (d) and (e) of section 44709 of such title and inserting suspending or revoking an airman certificate under section 44709(d) of such title, or imposing an emergency order of revocation under subsections (d) and (e) of section 44709 of such title.
 (b)De novo review by district court; burden of proofSection 2(e) of the Pilot’s Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—
 (1)by amending paragraph (1) to read as follows:  (1)In generalIn an appeal filed under subsection (d) in a United States district court with respect to a denial, suspension, or revocation of an airman certificate by the Administrator—
 (A)the district court shall review the denial, suspension, or revocation de novo, including by— (i)conducting a full independent review of the complete administrative record of the denial, suspension, or revocation;
 (ii)permitting additional discovery and the taking of additional evidence; and (iii)making the findings of fact and conclusions of law required by Rule 52 of the Federal Rules of Civil Procedure without being bound to any findings of fact of the Administrator or the National Transportation Safety Board.;
 (2)by redesignating paragraph (2) as paragraph (3); and (3)by inserting after paragraph (1) the following:
					
 (2)Burden of proofIn an appeal filed under subsection (d) in a United States district court after an exhaustion of administrative remedies, the burden of proof shall be as follows:
 (A)In an appeal of the denial of an application for the issuance or renewal of an airman certificate under section 44703 of title 49, United States Code, the burden of proof shall be upon the applicant denied an airman certificate by the Administrator.
 (B)In an appeal of an order issued by the Administrator under section 44709 of title 49, United States Code, the burden of proof shall be upon the Administrator.; and
 (4)by adding at the end the following:  (4)Applicability of administrative procedure actNotwithstanding paragraph (1)(A) of this subsection or subsection (a)(1) of section 554 of title 5, United States Code, section 554 of such title shall apply to adjudications of the Administrator and the National Transportation Safety Board to the same extent as that section applied to such adjudications before the date of enactment of the Pilot’s Bill of Rights 2..
 (c)Notification of investigationSubsection (b) of section 2 of the Pilot’s Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—
 (1)in paragraph (2)(A), by inserting and the specific activity on which the investigation is based after nature of the investigation; and (2)in paragraph (3), by striking timely; and
 (3)in paragraph (5), by striking section 44709(c)(2) and inserting section 44709(e)(2). (d)Release of investigative reportsSection 2 of the Pilot’s Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is further amended by inserting after subsection (e) the following:
				
					(f)Release of investigative reports
						(1)In general
 (A)Emergency ordersIn any proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator issues an emergency order under subsections (d) and (e) of section 44709, section 44710, or section 46105(c) of title 49, United States Code, or another order that takes effect immediately, the Administrator shall provide to the individual holding the airman certificate the releasable portion of the investigative report at the time the Administrator issues the order. If the complete Report of Investigation is not available at the time the Emergency Order is issued, the Administrator shall issue all portions of the report that are available at the time and shall provide the full report within 5 days of its completion.
 (B)Other ordersIn any non-emergency proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator notifies the certificate holder of a proposed certificate action under subsections (b) and (c) of section 44709 or section 44710 of title 49, United States Code, the Administrator shall, upon the written request of the covered certificate holder and at any time after that notification, provide to the covered certificate holder the releasable portion of the investigative report.
 (2)Motion for dismissalIf the Administrator does not provide the releasable portions of the investigative report to the individual holding the airman certificate subject to the proceeding referred to in paragraph (1) by the time required by that paragraph, the individual may move to dismiss the complaint of the Administrator or for other relief and, unless the Administrator establishes good cause for the failure to provide the investigative report or for a lack of timeliness, the administrative law judge shall order such relief as the judge considers appropriate.
 (3)Releasable portion of investigative reportFor purposes of paragraph (1), the releasable portion of an investigative report is all information in the report, except for the following:
 (A)Information that is privileged. (B)Information that constitutes work product or reflects internal deliberative process.
 (C)Information that would disclose the identity of a confidential source. (D)Information the disclosure of which is prohibited by any other provision of law.
 (E)Information that is not relevant to the subject matter of the proceeding. (F)Information the Administrator can demonstrate is withheld for good cause.
 (G)Sensitive security information, as defined in section 15.5 of title 49, Code of Federal Regulations (or any corresponding similar ruling or regulation).
 (4)Rule of constructionNothing in this subsection shall be construed to prevent the Administrator from releasing to an individual subject to an investigation described in subsection (b)(1)—
 (A)information in addition to the information included in the releasable portion of the investigative report; or
 (B)a copy of the investigative report before the Administrator issues a complaint.. 4.Limitations on reexamination of certificate holders (a)In generalSection 44709(a) of title 49, United States Code, is amended—
 (1)by striking The Administrator and inserting the following:  (1)In generalThe Administrator;
 (2)by striking reexamine and inserting , except as provided in paragraph (2), reexamine; and (3)by adding at the end the following:
					
						(2)Limitation on the reexamination of airman certificates
 (A)In generalThe Administrator may not reexamine an airman holding a student, sport, recreational, or private pilot certificate issued under section 44703 of this title if the reexamination is ordered as a result of an event involving the fault of the Federal Aviation Administration or its designee, unless the Administrator has reasonable grounds—
 (i)to establish that the airman may not be qualified to exercise the privileges of a particular certificate or rating, based upon an act or omission committed by the airman while exercising those privileges, after the certificate or rating was issued by the Federal Aviation Administration or its designee; or
 (ii)to demonstrate that the airman obtained the certificate or the rating through fraudulent means or through an examination that was substantially and demonstrably inadequate to establish the airman’s qualifications.
 (B)Notification requirementsBefore taking any action to reexamine an airman under subparagraph (A), the Administrator shall provide to the airman—
 (i)a reasonable basis, described in detail, for requesting the reexamination; and (ii)any information gathered by the Federal Aviation Administration, that the Administrator determines is appropriate to provide, such as the scope and nature of the requested reexamination, that formed the basis for that justification..
 (b)Amendment, modification, suspension, or revocation of airman certificates after reexaminationSection 44709(b) of title 49, United States Code, is amended— (1)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (3)in the matter preceding subparagraph (A), as redesignated, by striking The Administrator and inserting the following:  (1)In generalExcept as provided in paragraph (2), the Administrator; and
 (4)by adding at the end the following:  (2)Amendments, modifications, suspensions, and revocations of airman certificates after reexamination (A)In generalThe Administrator may not issue an order to amend, modify, suspend, or revoke an airman certificate held by a student, sport, recreational, or private pilot and issued under section 44703 of this title after a reexamination of the airman holding the certificate unless the Administrator determines that the airman—
 (i)lacks the technical skills and competency, or care, judgment, and responsibility, necessary to hold and safely exercise the privileges of the certificate; or
 (ii)materially contributed to the issuance of the certificate by fraudulent means. (B)Standard of reviewAny order of the Administrator under this paragraph shall be subject to the standard of review provided for under section 2 of the Pilot’s Bill of Rights (49 U.S.C. 44703 note)..
 (c)Conforming amendmentsSection 44709(d)(1) of title 49, United States Code, is amended— (1)in subparagraph (A), by striking subsection (b)(1)(A) and inserting subsection (b)(1)(A)(i); and
 (2)in subparagraph (B), by striking subsection (b)(1)(B) and inserting subsection (b)(1)(A)(ii). 5.Expediting updates to NOTAM program (a)In general (1)Beginning on the date that is 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration may not take any enforcement action against any individual for a violation of a NOTAM (as defined in section 3 of the Pilot’s Bill of Rights (49 U.S.C. 44701 note)) until the Administrator certifies to the appropriate congressional committees that the Administrator has complied with the requirements of section 3 of the Pilot’s Bill of Rights, as amended by this section.
 (2)In this subsection, the term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation of the Senate; and
 (B)the Committee on Transportation and Infrastructure of the House of Representatives. (b)AmendmentsSection 3 of the Pilot’s Bill of Rights (Public Law 112–153; 126 Stat. 1162; 49 U.S.C. 44701 note) is amended—
 (1)in subsection (a)(2)— (A)in the matter preceding subparagraph (A)—
 (i)by striking this Act and inserting the Pilot’s Bill of Rights 2; and (ii)by striking begin and inserting complete the implementation of;
 (B)by amending subparagraph (B) to read as follows:  (B)to continue developing and modernizing the NOTAM repository, in a public central location, to maintain and archive all NOTAMs, including the original content and form of the notices, the original date of publication, and any amendments to such notices with the date of each amendment, in a manner that is Internet-accessible, machine-readable, and searchable;;
 (C)in subparagraph (C), by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following:
						
 (D)to specify the times during which temporary flight restrictions are in effect and the duration of a designation of special use airspace in a specific area.; and
 (2)by amending subsection (d) to read as follows:  (d)Designation of repository as sole source for notams (1)In generalThe Administrator—
 (A)shall consider the repository for NOTAMs under subsection (a)(2)(B) to be the sole location for airmen to check for NOTAMs; and
 (B)may not consider a NOTAM to be announced or published until the NOTAM is included in the repository for NOTAMs under subsection (a)(2)(B).
								(2)Prohibition on taking action for violations of notams not in repository
 (A)In generalExcept as provided in subparagraph (B), beginning on the date that the repository under subsection (a)(2)(B) is final and published, the Administrator may not take any enforcement action against an airman for a violation of a NOTAM during a flight if—
 (i)that NOTAM is not available through the repository before the commencement of the flight; and (ii)that NOTAM is not reasonably accessible and identifiable to the airman.
 (B)Exception for national securitySubparagraph (A) shall not apply in the case of an enforcement action for a violation of a NOTAM that directly relates to national security..
				6.Accessibility of certain flight data
 (a)In generalSubchapter I of chapter 471 of title 49, United States Code, is amended by inserting after section 47124 the following:
				
					47124a.Accessibility of certain flight data
 (a)DefinitionsIn this section: (1)AdministrationThe term Administration means the Federal Aviation Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (3)Applicable individualThe term applicable individual means an individual who is the subject of an investigation initiated by the Administrator related to a covered flight record.
 (4)Contract towerThe term contract tower means an air traffic control tower providing air traffic control services pursuant to a contract with the Administration under the contract air traffic control tower program under section 47124(b)(3).
 (5)Covered flight recordThe term covered flight record means any air traffic data (as defined in section 2(b)(4)(B) of the Pilot’s Bill of Rights (49 U.S.C. 44703 note)), created, maintained, or controlled by any program of the Administration, including any program of the Administration carried out by employees or contractors of the Administration, such as contract towers, flight service stations, and controller training programs.
							(b)Provision of covered flight record to administration
 (1)RequestsWhenever the Administration receives a written request for a covered flight record from an applicable individual and the covered flight record is not in the possession of the Administration, the Administrator shall request the covered flight record from the contract tower or other contractor of the Administration in possession of the covered flight record.
 (2)Provision of recordsAny covered flight record created, maintained, or controlled by a contract tower or another contractor of the Administration that maintains covered flight records shall be provided to the Administration if the Administration requests the record pursuant to paragraph (1).
 (3)Notice of proposed certificate actionIf the Administrator has issued, or subsequently issues, a Notice of Proposed Certificate Action relying on evidence contained in the covered flight record and the individual who is the subject of an investigation has requested the record, the Administrator shall promptly produce the record and extend the time the individual has to respond to the Notice of Proposed Certificate Action until the covered flight record is provided.
							(c)Implementation
 (1)In generalNot later than 180 days after the date of enactment of the Pilot’s Bill of Rights 2, the Administrator shall promulgate regulations or guidance to ensure compliance with this section.
							(2)Compliance by contractors
 (A)Compliance with this section by a contract tower or other contractor of the Administration that maintains covered flight records shall be included as a material term in any contract between the Administration and the contract tower or contractor entered into or renewed on or after the date of enactment of the Pilot’s Bill of Rights 2.
 (B)Subparagraph (A) shall not apply to any contract or agreement in effect on the date of enactment of the Pilot’s Bill of Rights 2 unless the contract or agreement is renegotiated, renewed, or modified after that date..
 (b)Technical and conforming amendmentsThe table of contents for chapter 471 of title 49, United States Code, is amended by inserting after the item relating to section 47124 the following:
				
					
						47124a. Accessibility of certain flight data..
 7.Authority for legal counsel to issue certain noticesNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 13.11 of title 14, Code of Federal Regulations, to authorize legal counsel of the Federal Aviation Administration to close enforcement actions covered by that section with a warning notice, letter of correction, or other administrative action.
		Passed the Senate December 15, 2015.Julie E. Adams,Secretary
